DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s argument received on 07/11/2022 has been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-27 are directed to an abstract idea of organizing human activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a method and system, which is one of the statutory categories of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
The claims recite a judicial exception.
Claim 1 recite the steps of a computer-implemented method of operating a gaming system, the method including: 
providing, by at least one server of the gaming system, a first graphical user interface (GUI) displayed on a display of a client device used by a user, wherein the first GUI enables the user to select to purchase a first virtual currency, wherein the first virtual currency is used for playing a set of games associated with the first virtual currency and enables the user to select between sets of games to play, wherein a first set of games is able to be played only using the first virtual currency and a second set of games is able to be played only using a second virtual currency, different from the first virtual currency, wherein the second virtual currency is provided by, but is not purchased from, the gaming system; 
providing, by the at least one server, in response to the user selecting to play games using the first virtual currency, a second GUI on the client device to enable the user to select a game to play out of the first set of games; and 
providing, by the at least one server, mm response to the user selecting to play games using the second virtual currency, a third GUI on the client device to enable the user to select a game to play out of the second set of games, 
wherein selection of a game to play using the first virtual currency is only possible from the second GUI and selection of a game to play using the second virtual currency is only possible from the third GUI.

Claim 10 recites a gaming system including:
at least one server, wherein the at least one server comprises one or more processors, memory coupled to the one or more processors, and one or more input/output (I/O) interfaces coupled to the one or more processors, wherein the memory contains instructions executable by the one or more processors to cause the one or more processors to implement operations including: 
providing, by the at least one server of the gaming system, a first graphical user interface (GUI) displayed on a display of a client device used by a user, wherein the first GUI enables the user to purchase a first virtual currency, wherein the first virtual currency is used for playing a set of games associated with the first virtual currency and enables the user to select between sets of games to play, wherein a first set of games is able to be played only using the first virtual currency and a second set of games is able to be played only using a second virtual currency, different from the first virtual currency, wherein the second virtual currency is provided by, but is not purchased from, the gaming system; 
providing, by the at least one server, in response to the user selecting to play games using the first virtual currency, a second GUI on the client device to enable the user to select a game to play out of the first set of games; and providing, by the at least one server, in response to the user selecting to play games using the second virtual currency, a third GUI on the client device to enable the user to select a game to play out of the second set of games, 
wherein selection of a game to play using the first virtual currency is only possible from the second GUI and selection of a game to play using the second virtual currency is only possible from the third GUI.

Claim 19 recites a non-transitory computer-readable medium containing instructions executable by at least one server of a gaming system to cause the at least one server to implement operations including: 
providing, by the at least one server of the gaming system, a first graphical user interface (GUI) displayed on a display of a client device used by a user, wherein the first GUI enables the user to purchase a first virtual currency, wherein the first virtual currency is used for playing a set of games associated with the first virtual currency and enables the user to select between sets of games to play, wherein a first set of games is able to be played only using the first virtual currency and a second set of games is able to be played only using a second virtual currency, different from the first virtual currency, wherein the second virtual currency is provided by, but is not purchased from, the gaming system; 
providing, by the at least one server, in response to the user selecting to play games using the first virtual currency, a second GUI on the client device to enable the user to select a game to play out of the first set of games; and 
providing, by the at least one server, in response to the user selecting to play games using the second virtual currency, a third GUI on the client device to enable the user to select a game to play out of the second set of games, 
wherein selection of a game to play using the first virtual currency is only possible from the second GUI and selection of a game to play using the second virtual currency is only possible from the third GUI.

The claim limitations (as underlined above) are steps of organizing human activity. 
According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping. 

The claim limitations (as underlined) recite that a host game is initiated and a wager associated with a player is received, where a user purchases virtual currency. The steps of playing a wagering game and managing currency in a game is step of a fundamental economic principle or practice and also step of managing social activities. The abstract idea of organizing human activity includes managing interaction between people including social activities. Therefore, the claim recite an abstract idea of organizing human activity.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-27 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-27 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. 
The claim recite one or more processors to perform the abstract idea of managing a game. As indicated in Applicant’s specification, the user device is a general purpose computer. Although not positively claimed as part of the claimed system, the claim indicates that that system is connected to a server, and databases. The server, database, are also used to implement the abstract idea in a computer embodiment. The use of a computer generally links the abstract idea to a particular technological environment. For the reasons as discussed above, the claim limitations are not integrated to a practical application.
Furthermore, purchasing “virtual currency” as recited in the claims are directed to exchanging and resolving financial obligations, which is a step of a fundamental economic principle or practice. According to the MPEP 2106.04, The courts have used the phrases “fundamental economic practices” or “ fundamental economic principles” to describe concepts relating to the economy and commerce. 
Other examples of "fundamental economic principles or practices" include:
i. mitigating settlement risk, Alice Corp. v. CLS Bank,573 U.S. 208, 218, 110 USPQ2d 1976, 1982 (2014);
ii. rules for conducting a wagering game, In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016);
iii. financial instruments that are designed to protect against the risk of investing in financial instruments, In re Chorna, 656 Fed. App'x 1016, 1021 (Fed. Cir. 2016) (non-precedential);
iv. offer-based price optimization, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362–63, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015);
v. local processing of payments for remotely purchased goods, Inventor Holdings, LLC v. Bed Bath Beyond, 876 F.3d 1372, 1378-79, 125 USPQ2d 1019, 1023 (Fed. Cir. 2017);
vi. using a marking affixed to the outside of a mail object to communicate information about the mail object, i.e., the sender, recipient, and contents of the mail object, Secured Mail Solutions LLC v. Universal Wilde, Inc., 873 F.3d 905, 911, 124 USPQ2d 1502, 1506 (Fed. Cir. 2017); and
vii. placing an order based on displayed market information, Trading Technologies Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092, 2019 USPQ2d 138290 (Fed. Cir. 2019).

The examiner has interpreted “purchasing of a first and second virtual currency” as  local processing of payments for remotely purchased goods, which is an example of a fundamental economic principles or practices.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claims recites additional limitation of a computer system. These limitations are not positively claimed to be part of the claimed system. Assuming that they were part of the claims system, these limitations in combination with the user terminal is used to transmit and storing (retrieving and providing steps, identify and display information (event information, location, selection options, prizes). 

The courts have ruled that storing data in a database and retrieving data from a database is well-known conventional and routine functions of a computer as indicated below.
Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

The steps of identifying events, identifying and displaying available outcomes, providing selection options, are steps of presenting offers. The courts have ruled that a computer to present offers is well-known, routine and convention, or insignificant extra solution activity. 
Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and

The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Dependent claims 2-9,11-18, and 20-27 are directed to the GUI provided for a user to interact and purchase virtual currency, and redeeming of the virtual currency for reward. These limitations further describe the abstract idea of organizing human activity and fundamental economic principle in which a game is managed. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. In response to the Applicant’s argument to the 35 USC 101 rejection, the examiner disagrees. The examiner points out that, purchasing “virtual currency” as recited in the claims are directed to exchanging and resolving financial obligations, which is a step of a fundamental economic principle or practice. According to the MPEP 2106, The courts have used the phrases “fundamental economic practices” or “ fundamental economic principles” to describe concepts relating to the economy and commerce. 
Other examples of "fundamental economic principles or practices" include:
i. mitigating settlement risk, Alice Corp. v. CLS Bank,573 U.S. 208, 218, 110 USPQ2d 1976, 1982 (2014);
ii. rules for conducting a wagering game, In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016);
iii. financial instruments that are designed to protect against the risk of investing in financial instruments, In re Chorna, 656 Fed. App'x 1016, 1021 (Fed. Cir. 2016) (non-precedential);
iv. offer-based price optimization, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362–63, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015);
v. local processing of payments for remotely purchased goods, Inventor Holdings, LLC v. Bed Bath Beyond, 876 F.3d 1372, 1378-79, 125 USPQ2d 1019, 1023 (Fed. Cir. 2017);
vi. using a marking affixed to the outside of a mail object to communicate information about the mail object, i.e., the sender, recipient, and contents of the mail object, Secured Mail Solutions LLC v. Universal Wilde, Inc., 873 F.3d 905, 911, 124 USPQ2d 1502, 1506 (Fed. Cir. 2017); and
vii. placing an order based on displayed market information, Trading Technologies Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092, 2019 USPQ2d 138290 (Fed. Cir. 2019).

The examiner has interpreted “purchasing of a first and second virtual currency” as  local processing of payments for remotely purchased goods, which is an example of a fundamental economic principles or practices.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571) 270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat, can be reached on (571)270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715